TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00581-CV



                                   John Stritzinger, Appellant

                                                  v.

                                   Katherine Wright, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-FM-04-004690, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                Appellant John Stritzinger has filed in this Court an affidavit of indigence and a

motion to proceed without payment of appellate costs. Appellee Katherine Wright has filed a contest

to the affidavit.

                When, as here, an affidavit of indigence is filed in an appellate court and a contest

is filed, the appellate court has four options, one of which is to refer the matter to the trial court

with instructions to hear evidence and grant the appropriate relief. Tex. R. App. P. 20.1(h)(4). We

therefore abate the appeal, and, pursuant to rule 20.1, refer this contest to the district court

for an evidentiary hearing on appellant’s claim of indigence. See Tex. R. App. P. 20.1(h)(4). The

district court shall give the parties reasonable notice of the date on which the contest will be heard

and shall permit appellant to amend his affidavit of indigence any time before that date. See Higgins

v. Randall County Sheriff’s Office, 193 S.W.3d 898, 899 (Tex. 2006).
               The district court shall make such findings of fact and render such orders as the

court deems appropriate. Findings and orders shall be included in a supplemental clerk’s record.

A reporter’s record of the indigency hearing shall also be prepared. The record of the indigency

hearing shall be prepared at no cost to appellant, and shall be filed with this Court no later than

April 16, 2012. The appeal will be reinstated when the record on the contest is filed.




Before Chief Justice Jones, Justices Pemberton and Rose

Abated

Filed: March 15, 2012




                                                2